Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-4 and 6-20 have been examined.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/04/2021 has been entered.

Claim Objection

Claim 6 is objected to because claim 6 is dependent cancel claim 5. For examination purpose claim 6 is dependent of the independent claim 1.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-20 are rejected under 35 U.S.C. 103 as being unpatentable  by Panuganty et al. [US 20200034357 A1, 2019-04-30], in view of Bank et al. [US 20150373030 A1, 2015-12-24].

With respect to claims 1, 12 and 17, the claims limitations of the method, system and computer executable instructions …… comprising: 
receiving a query from a user at a location of a user [e.g. user input query associated with a location of the user], wherein the query is configured to identify a set of results [e.g. identify insights] identifying a location of the user [e.g. identifying the user is located in Florida] ([0215] Query magnifier module 1112 can access public information to generate the multiple queries. For instance, referring to the single user input query of "how is my business doing", the query magnifier module 1112 can identify public information associated with a location of the user, such as identifying the user is located in Florida and the current public news refers hurricanes. Query magnifier module 1112 can generate a query corresponding to "daily store sales in Florida this week" based the public news and/or information extracted from outside an organization. Thus, query magnifier module 1112 can analyze a user input query, determine an intent of the user input query, and generate multiple variations of the user input query that can identify insights the user may not know to ask for); 
validating the user is authorized to access one or more indexes [e.g. data sources] ([0265] security application module 2504 can apply any user security constraints to a logical query, such as constraints on what data can be accessed and analyzed. For example, various implementations apply an access token to a logical query that indicates to a corresponding database what level of authorized data access the corresponding logical query has to data (e.g., access to all data, partial access to data, only public access to data, sectional access, and so forth). This allows the personalized analytics system to protect private data, ensure authorized access to data, and the generation of insights that correspond to a particular user's knowledge base); 
determining an intent of the query [e.g. determining actionable finding based upon data analysis], wherein the intent predicts how the user will use the set of results [e.g. a factual insight that a user can base future actions off of, such as a low rate of growth indicating a change is needed] ([0129] an insight can include any suitable type of information, such as predictive behavior, a contradiction, connections, benchmarks, market segments, etc. Accordingly, an insight sometimes corresponds to an actionable finding that is based upon data analysis. For example, a rate of growth in sales for a product corresponds to a factual insight that a user can base future actions off of, such as a low rate of growth indicating a change is needed, a high rate of growth indicating that current solutions are working, and so forth);
establishing, in response to determining the intent, a first intent geofence [e.g. dynamic scope], wherein the first intent geofence defines a first geographic area [e.g. city scope] ([0242] the personalized analytics system can identify that the user has a history of submitting queries for a particular city in California (e.g., San Jose, Camarillo, Oxnard, etc.). In turn, dynamic scope creation module can analyze these user details and determine what scope to add to the intent and/or logical query, such as by adding a state scope of California based on where the user is located, adding a territory scope based upon the user's job responsibility, adding a city scope based on user search history information, etc.).

Panuganty does not teach:
the first intent geofence is configured to deny access to the set of data in response to the location being outside the first intent geofence; and the first geographic area is predefined by a data owner.
Bank teaches:
the first intent geofence is configured to deny access to the set of data in response to the location being outside the first intent geofence, and the first geographic area is predefined by a data owner [e.g. the security policy 226 is implemented to protect confidential data] ([0028] the security policy 226 is generated and managed by a location-based mobile device data protection system 150. The security policy 226 is implemented to protect confidential data, such as protected data (e.g., data stores ‘1’ 210 and ‘2’ 212) stored in a mobile device 204 while outside a predetermined geographic area (e.g., geofence ‘A’ 222 or ‘B’ 224). In these various embodiments, the location-based mobile device data protection system 150 and the mobile device 204 are communicatively coupled by a network 128. In various allow access to, and use of, the data stores ‘1’ 210 and ‘2’ 212.
[0046-0047] unmounting the volume outside of the geofence (e.g., geofence ‘A’ 222 or ‘B’ 224) prevents the data from being accessed until a secret key 228 can once again be retrieved and the storage volume remounted….various embodiments of the invention would deny access to the rooted mobile device 204 because any associated secret key 228 could be compromised);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Panuganty with denying the user access protect data of Bank. Such a modification would provide access to protected data stored in a mobile device when it is determined to be located within a predetermined geographical area, such as a geofence (Bank [0007]).
Panuganty as modified by Bank further teaches:
responsive to the query, obtaining the set of results from a first index (Panuganty [0164] insight engine module 1500 receives query 1412-1 and/or query 1412-2 of FIG. 14, and submits the queries to a database to extract information, such as curated relational data model database 1202 of FIG. 12. In turn, the insight engine module 1500 selects and runs various algorithms at 1504 on the data, such as identify a result to the query), wherein data in the first index is owned by the data owner (Bank [0036] various mobile device 204 location information is processed to determine the user's 202 authorization to access protected data stored in predetermined data stores (e.g., data stores ‘1’ 210 and ‘2’ 212). Authorization broadly refers to the function of specifying access rights to resources, such as such as protected data stored in data stores ‘1’ 210 and ‘2’ 212), and the set of results is associated with the first intent geofence ([0030] a determination is made whether the mobile device 204 has entered a predetermined geofence, such as geofence ‘A’ 222 or ‘B’ 224. As used herein, a geofence broadly refers to a virtual perimeter of a physical geographical area); 
determining the location of the user is within the first intent geofence ([0049-0051] FIG. 3, location-based mobile device data protection operations are begun in step 302, followed by performing location monitoring operations in step 304 to monitor the location of a target mobile device. A determination is then made in step 306 whether the mobile device has entered a predetermined geofence….once the mobile device user's authorization to access predetermined data is determined, one or more secret keys are provided to the mobile device in step 314, and then used in step 316 to unlock and access encrypted data stores corresponding to the user's authorization within their current geofence location); and 
returning, in response to determining the location of the user is within the first intent geofence, the plurality of results to the user [e.g. analytics playlist from the insights] (Panuganty [0103-0104] various implementations of the personalized analytics system provide suggestions to the user, in lieu of, and/or in addition to, FIG. 8A, in response to the input query string, tablet 800 displays modified content 808 that includes audible narration content 810. Here, the audible narration content 810 provides the additional context information of “Stores #22 and #37 together contribute to 8.4% of total sales made by 44 stores in Oregon” to deliver information that explains a context to what the corresponding content indicates. In various implementations, this additional context information corresponds to an insight identified by the personalized analytics system 500).

With respect to dependent claim 2, Panuganty as modified by Bank further teaches determining a first semantic category [e.g. type of category] for a first result of the set including a first semantic category for a first result (Panuganty [0124] in response to acquiring the source data, the curation engine module 1102 analyzes the source data to identify characteristics and/or attributes that are then added to the source data to generate curated data. Any type of characteristic and/or attribute can be identified, such as location information, …categorization of the source data,...); establishing, in response to determining the first semantic category of the first result, a first semantic geofence [e.g. sales for Washington State], wherein the first semantic geofence defines a second geographic region [e.g. other states] (Panuganty [0081] FIG. 4, narration 410 describes various details about image 314-1 to provide contextual information about what the image illustrates, such as a narrative description of the charted sales over the corresponding week. Similarly, narration 412 provides a narrative description of image 314-2, such as a description that indicates the Washington State to sales trends in boundary states, and the observation that Washington State sales declined less than other states. In other words, the personalized analytics system identifies an insight corresponding to comparative sales to other states by augmenting input search query 308 using anecdotal data and without additional user input and/or user direction. While the example with respect to FIG. 4 includes a comparative sales chart based on location, it is to be appreciated that other types of insights can be identified using various machine learning algorithms, data mining algorithms, PCA algorithms, etc.); and 
determining the location is within the first semantic geofence (Bank [0049-0051] FIG. 3, location-based mobile device data protection operations are begun in step 302, followed by performing location monitoring operations in step 304 to monitor the location of a target mobile device. A determination is then made in step 306 whether the mobile device has entered a predetermined geofence….once the mobile device user's authorization to access predetermined data is determined, one or more secret keys are provided to the mobile device in step 314, and then used in step 316 to unlock and access encrypted data stores corresponding to the user's authorization within their current geofence location) and wherein the returning the set of results to the user is in response to determining the location is within the first semantic geofence (Panuganty [0103-0104] various implementations of the personalized analytics system provide suggestions to the user, in lieu of, and/or in addition to, insights. This can include suggesting different analyses to run and/or different results to request….FIG. 8A, in response to the input query string, tablet 800 displays modified content 808 that includes audible narration content 810. Here, the audible narration content 810 provides 

With respect to dependent claim 3, Panuganty as modified by Bank further teaches wherein the set of results comprises a second result obtained from a second index (Panuganty [0061] the interconnected architecture allows the personalized analytics system to scale and/or manage resources to optimally tailor experiences to all client devices receiving cloud-based services. Here, "optimally tailor experiences" denotes the personalized analytics system balancing how the cloud-based services are provided to each client device based on meeting the needs of each client device using the resources available through the cloud. In at least one embodiment, a class of target devices is created and experiences are tailored to the generic class of devices), the method further comprising: establishing a second semantic geofence, wherein the first semantic geofence correlates to a first semantic category, and the second semantic geofence correlates to a second category; and determining the location is within the second semantic geofence (Panuganty [0143] the curation engine module creates drill-up paths and/or drill-down paths via the drill path generation module 1212. To generate drill path information, various implementations identify a particular object, and use the relationship data, such as those defined by the ER model generation module 1204, to determine drill-up and/or geography-based breakdown. Various implementations update the corresponding metadata to reflect the identified drill path information).

With respect to dependent claim 4, Panuganty as modified by Bank further teaches wherein the intent is selected from a predefined set of intents (Panuganty [0199] various implementations curate data from one or more data sources, such as through the use of curation engine module 110. In some implementations, the personalized analytics system identifies data sources to scan based on user-defined data sources, such as database addresses assigned to a particular workspace via explicit input to the personalized analytics system).

With respect to dependent claim 7, Panuganty as modified by Bank further teaches wherein the first semantic category is selected from predefined set of semantic categories [e.g. drill-up content or drill-down content] (Panuganty [0095] various implementations generate the drill-up content or drill-down content based on user-preferences that define a scope and/or amount of drilling content to present, such as through an evaluation of historical patterns associated with a user profile, trends associated with the user profile, etc. This can include analyzing the associated metadata and/or extracting additional curated data to generate the drill-up content and/or drill-down content).

 wherein the first intent is determined by an intent learning model (Panuganty [0240] dynamic scope creation module 2406 can analyze, using machine learning algorithms,… the dynamic scope creation module 2406 can resolve ambiguities in the logical query based on the anecdotal information, such as location ambiguities, business metric ambiguities, fiscal metric ambiguities, gender ambiguities, time ambiguities, customer ambiguities, etc.).

With respect to dependent claim 9, Panuganty as modified by Bank further teaches training, using a set of training data, the intent learning model to identify the intent of the query (Panuganty [0281] Query script generation module then selects one of the first set of scripting statements and the second set of scripting statements to use as the scripting statements to extract information from the database based (e.g. set of training data), at least in part, on the efficiency metric. In implementations, the scripting statements correspond to database scripting statements).

With respect to dependent claim 10, Panuganty as modified by Bank further teaches wherein the semantic category for each of the plurality of results are determined by a semantic learning model (Panuganty [0129] insight engine module 1114 can apply any suitable type of machine -learning model and/or algorithm to discover an insight, such as cluster analysis algorithms, association rule learning, anomaly detection algorithms, regression analysis algorithms, classification algorithms,…).

With respect to dependent claim 11, Panuganty as modified by Bank further teaches wherein the method is performed by a search service, executing program instructions, and wherein the program instructions are downloaded from a remote data processing system (Panuganty [0123] FIG. 11 includes a personalized analytics system 1100 that can be implemented (e.g. downloaded and installed) using various combinations of computing devices and/or modules, such as varying combinations of servers 102, computing device 104 of FIG. 1. The personalized analytics system 1100 includes curation engine module 1102 that generally scans data sources, such as database and data warehouses 1104 and/or cloud applications 1106, to identify source data that is subsequently curated and/or enriched by the curation engine module 1102 data as it is populated into the personalized analytics system).

Regarding claims 13-16; the instant claims recite substantially same limitations as the above-rejected claims 2-4 & 7-11 and are therefore rejected under the same prior-art teachings.

Regarding claims 18-20; the instant claims recite substantially same limitations as the above-rejected claims 2, 3 & 7 and are therefore rejected under the same prior-art teachings.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over by Panuganty in view of Bank, as applied to claim 1, further in view of Rubinton et al. [US 20180075327 A1, September 13, 2017].

With respect to dependent claim 6, Panuganty as modified by Bank does not teach wherein the first geographic area is defined in response to the data owner outlining the first geographic area on a map.
Rubinton teaches wherein the first geographic area is defined in response to the data owner outlining the first geographic area on a map ([0098] the Geographic Boundaries may be selected via User instruction such as an alphanumeric entry or via graphical user interface menu or a point a click of a graphical image. For example, a choice of a Geographic Boundary may be made via one or more of: a drop down menu, an outline on an interactive map, an alphanumeric description, and a tax map number, a lot number in a sub-division plat, homeowners association, a township, a county, a state, a school district, political district, or other a Geopolitical Area. In some embodiments, designation of various Geographic Boundaries may be made by linking disparate databases according to the Geographic Designation and an area included within a Geographic Boundary).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Panuganty as modified by Bank with user outlining the geographic area on a map of Rubinton. Such a modification would enable a user to  provide input indicative of a purpose of the Artifact (Rubinton [0137]).

Response to Amendment
In response to the 03/01/2021 office action claims 1, 12 and 17 have been amended, no new claim has been added, and claim 5 has been cancelled. Claims 1-4 and 6-20 are currently pending and stand rejected.

Response to Arguments
Applicant’s arguments filed on 10/14/2021 have been considered. 
The arguments are drawn to the newly recited limitations. 
Applicant argues (page 8, claims 1, 12 and 17) the cited art does not teach or suggest at least the limitation of “determining an intent of the query, wherein the intent predicts how the user will use the set of results;” 
Examiner’s response:
Panuganty in paragraph [0129] teaches determining an intent of the query [e.g. determining actionable finding based upon data analysis], wherein the intent predicts how the user will use the set of results [e.g. a factual insight that a user can base future actions off of, such as a low rate of growth indicating a change is needed].

Applicant argues (page 8, claims 1, 12 and 17) the Cited art does not teach or suggest at least the limitation of “returning, in response to determining the location of the user is within the first intent geofence, the set of results to the user”. 
Examiner’s response:
Panuganty in paragraph [0103-0104] teaches returning the set of results to the user [e.g. FIG. 8A, in response to the input query string].
 in response to determining the location of the user is within the first intent geofence [e.g. determination is made whether the mobile device has entered a predetermined geofence, then provide user’s authorization to access predetermined data].

Applicant argues (page 9, claims 1, 12 and 17) the Cited Art does not teach or suggest at least the limitation of wherein the first intent geofence defines a first geographic area, and the first intent geofence is configured to deny access to the set of data in response to the location being outside the first intent geofence.
Examiner’s response:
the new reference Bank in paragraph [0028, 0046-0047] teaches wherein the first intent geofence defines a first geographic area [the security policy 226 is generated and managed by a location-based mobile device data protection system] and the first intent geofence is configured to deny access to the set of data in response to the location being outside the first intent geofence [e.g. unmounting the volume outside of the geofence (e.g., geofence ‘A’ 222 or ‘B’ 224) prevents the data from being accessed until a secret key 228 can once again be retrieved and the storage volume remounted ….various embodiments of the invention would deny access to the rooted mobile device 204 because any associated secret key 228 could be compromised].

Applicant argues (page 10, claims 1, 12 and 17) Panuganty does not teach the first geographic area is predefined by a data owner” and “wherein data in the first index is owned by the data owner”.
 Examiner’s response:
the new reference Bank in paragraph [0036] teaches the first geographic area is predefined by a data owner” and “wherein data in the first index is owned by the data owner [e.g. various mobile device 204 location information is processed to determine the user's 202 authorization to access protected data stored in predetermined data stores (e.g., data stores ‘1’ 210 and ‘2’ 212). Authorization broadly refers to the function of specifying access rights to resources,

Applicant argues (page 11, claim 2) Panuganty does not teach determining the location is within the first semantic geofence; and wherein the returning the set of results to the user is in response to determining the location is within the first semantic geofence. 
Examiner’s response:
the new reference Bank in paragraph [0049-0051] teaches determining the location is within the first semantic geofence [e.g. performing location monitoring operations in step 304 to monitor the location of a target mobile device. A determination is then made in step 306 whether the mobile device has entered a predetermined geofence….once the mobile device user's authorization to access predetermined data is determined]; and Panuganty in paragraph [0103-0104] teaches wherein the returning the set of results to the user is in response to determining the location is within the first semantic geofence [e.g. in response to the input query string, tablet 800 displays modified content 808 that includes audible narration content 810].
		As shown above Panuganty as modified by Bank teaches the method as claimed.
		The dependent claims in view of the combination of references are rejected for the same reason given above in favor of independent claims. Therefore, in view of the response set forth above, the rejections of the claims are sustained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHEILA G DAVANLOU whose telephone number is (571)270-5155. The examiner can normally be reached Monday - Friday, 9:00am - 6:00 Eastern Time..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

SOHEILA G DAVANLOU
Examiner
Art Unit 2153



/KRIS E MACKES/Primary Examiner, Art Unit 2153